DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of remarks/amendments dated April 22, 2022 in which, the applicants amended claims 1 and 9.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks” by Ren et al. (hereinafter ‘Ren’) in view of US Patent No. 10,902,051 by Hu et al. (hereinafter ‘Hu’).
In regards to claim 1, Ren teaches obtaining a plurality of recognition result candidates in sensing data 5and a likelihood of each of the plurality of recognition result candidates, the plurality of recognition result candidates and the likelihood being obtained by inputting the sensing data to a model that is trained by machine learning (See Ren Figure 1 and Section 3, Ren teaches a region proposal network that extracts likelihood regions and confidence values.) and 
performs recognition processing; selecting at least one recognition result candidate from the plurality of recognition result candidates, based on (i) a relationship between each of the plurality of recognition result candidates and the part and (ii) the likelihood of each of the plurality of recognition result candidates; and  15outputting the at least one recognition result candidate that is selected. (See Ren Figure 1 and Section “Sharing Convolutional Features for Region Proposal and Object Detection”, Ren teaches using the RPN proposals for object detection).
However, Ren does not expressly teach obtaining, from a user, an indication designating a part to be analyzed in the sensing data.
Hu teaches obtaining, from a user, an indication designating a part to be analyzed in the sensing data. (See Hu Figure 1 and Figure 2, element 210, Hu teaches a user indicating part to be analyzed.).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Ren to include Hu method of selecting the area to be analyzed.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Ren in this manner in order to be able to accurately and quickly identify object of interest.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Ren with Hu to obtain the invention as specified in claim 1. 


In regards to claim 2, Ren and Hu teach all the limitations of claim 1. Ren teaches performed by the computer and further comprising: presenting a processing result based on the at least one recognition 20result candidate that is output. (See Ren Figure 1).

In regards to claim 4, Ren and Hu teach all the limitations of claim 1. Ren teaches wherein the relationship is at least one of: whether the recognition result candidate overlaps with the part; and a degree of overlap of the recognition result candidate with the part. (See Ren Figure 1 and Section “Sharing Convolutional Features for Region Proposal and Object Detection”)

In regards to claim 5, Ren and Hu teach all the limitations of claim 1. Ren teaches wherein each of the at least one recognition result candidate selected from the plurality of recognition result candidates is a recognition result candidate whose likelihood is higher than a threshold among the plurality of recognition result candidates. (See Ren Figure 1 and Section “Sharing Convolutional Features for Region Proposal and Object Detection”)

In regards to claim 7, Ren and Hu teach all the limitations of claim 1. Ren teaches performed by the computer and further comprising: outputting a likelihood of each of the at least one recognition result candidate that is selected.  (See Ren Figure 1).

In regards to claim 258, Ren and Hu teach all the limitations of claim 1. Ren wherein the sensing data is an image, the recognition processing is object, recognition processing on the image, 36and each of the plurality of recognition result candidates is a candidate for an object shown in the image. (See Ren Figure 1).

Claim 9 teaches limitations that are similar to claim 1. Therefore, claim 9 is rejected similarly as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks” by Ren et al. (hereinafter ‘Ren’) in view of US Patent No. 10,902,051 by Hu et al. (hereinafter ‘Hu’) further in view of “Visualizing Deep Neural Network Decisions: Prediction Difference Analysis” by Zintgraf et al. (hereinafter ‘Zintgraf’).
In regards to claim 3, Ren and Hu teach all the limitations of claim 1. However, Ren and Hu do not expressly teach wherein the processing result indicates a degree of contribution of each of a plurality of values included in the sensing data to a likelihood of each of the 25at least one recognition result candidate that is output.
Zintgraf teaches wherein the processing result indicates a degree of contribution of each of a plurality of values included in the sensing data to a likelihood of each of the 25at least one recognition result candidate that is output. (See Zintgraf Figure 4).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Ren and Hu to include Zintgraf’s visualization.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Ren in this manner in order to be able to understand classification decisions of the neural network.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Ren and Hu with Zintgraf to obtain the invention as specified in claim 3. 

Allowable Subject Matter
Claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the applied art does not teach or suggest “lowering the threshold, in a case where a total number of recognition result candidates selected from the plurality of recognition result, candidates 15based on the relationship, the likelihood, and the threshold is less than or equal to a predetermined number; and selecting the at least one recognition result candidate, based on the relationship, the likelihood, and the threshold lowered.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665